PER CURIAM.
In November 1991, Bennett filed a petition for writ of mandamus to obtain copies of depositions of three individuals. The trial court ruled in June 1991, that Bennett be furnished with copies of the depositions of Esters, Jackson and McGhee taken on specified dates. However, the certificate of service in the order indicates Kevin Thomas is the defendant in this case. We ordered a show cause response on December 17, 1991. The state, on behalf of the trial judge, responded that copies of the depositions were sent on December 9, 1991. However, on January 9, 1992, Bennett still claimed he had not received the documents.
It appears likely some clerical error has occurred in this cause, perhaps due to call*1281ing Thomas the defendant rather than Bennett. But, nevertheless, Bennett is entitled to receive the materials. Accordingly, we issue the writ to require that the trial judge order the clerk of the circuit court, within three working days, to furnish transcriptions of the three depositions to Desmond Bennett, # 345625, Tomoka Correctional Institute, 3950 Tiger Bay Road, Day-tona Beach, Florida 32124.
Writ GRANTED.
W. SHARP, PETERSON and DIAMANTIS, JJ., concur.